Citation Nr: 0004764	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  94-38 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January 1988 to 
March 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board remanded this case in 
November 1997 and March 1999.

The record reflects that the appellant appeared at a hearing 
before the undersigned Member of the Board on July 8, 1997.  
A transcript of that hearing has been associated with the 
record on appeal.


FINDING OF FACT

There is no competent evidence showing a chronic disability 
of the skin during the veteran's active military service or 
showing a nexus between treatment and diagnosis of a bout of 
poison ivy in service in April 1992 and any recurrent skin 
rashes diagnosed after service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).  Alternatively, the third Caluza 
element can be satisfied by evidence of a chronic disease in 
service or, in the absence thereof, by continuity of 
symptomatology after service, as long as there is still 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  38 
C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A chronic disability in service can be shown by 
either evidence contemporaneous with service or evidence that 
is post-service.  Savage, 10 Vet. App. at 495.  Although 
identical in-service and current diagnoses are not required 
for purposes of a § 3.303(b)-based well-grounded claim, see 
Hodges v. West, No. 98-1275 (U.S. Vet. App. Jan. 12, 2000), a 
claimant diagnosed with a chronic condition shown after 
service must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Service medical records verified that the appellant was 
treated on one occasion in April 1992 for a bout of poison 
ivy.  Prednisone and Benadryl were prescribed at that time 
for treatment purposes.  The balance of his service medical 
records, including the discharge physical examination of 
February 1994, do not contain any complaints, clinical 
findings or diagnoses of a skin disorder.

The appellant filed his original claim seeking VA disability 
compensation benefits for a number of disabilities in March 
1994.  Although he did not specifically claim service 
connection for a skin disorder, service connection for a skin 
disorder was denied by the RO's rating decision of June 1994 
based on a VA compensation examination in April 1994 that 
included a special examination for the skin.  On that 
examination, the appellant reported a history of multiple 
areas of skin lesions associated with itching which had 
started a few days ago.  He reported that he endured similar 
episodes in the military.  Clinically, he had multiple skin 
lesions on both the upper and lower extremities that were 
slightly raised and red in color.  Allergic dermatitis due to 
exposure to poison ivy was diagnosed.  The RO's rating 
decision of June 1994 denied the claim on the basis that 
notwithstanding the VA skin examination, his service medical 
records were negative for treatment or diagnosis of allergic 
dermatitis.  The appellant appealed the denial of this claim 
contending that his service records showed that he was 
treated for poison ivy at Fort Gordon, Georgia, in April 
1992.  On another VA skin examination, in July 1995, allergic 
dermatitis was again diagnosed.

In statements submitted in support of his claim dated in 
October 1995 and May 1996, the appellant asserted that he had 
a "consistently recurring rash" on his body since the April 
1992 bout of poison ivy based on the fact that skin rashes 
were clinically identified on VA skin examinations in April 
1994 and July 1995 as well as during a hearing before a 
Hearing Officer at the RO in April 1995.  He asserted that 
these facts established that he had a chronic disability of 
the skin related to service.
The appellant testified at a Travel Board hearing on July 8, 
1997 that he suffered from recurrent skin rashes that he 
believed were related to a bout of poison ivy treated in 
service in April 1992.  He indicated that his recurrent skin 
rashes were, ". . . just kind of a continuous thing.  
There's always - it seems there's always a rash somewhere on 
my body."  See Hearing Transcript at pg. 7.  Thereafter, the 
Board remanded the claim in November 1997 for additional 
evidentiary development, to include obtaining the names and 
addresses of all health care providers who treated the 
appellant for skin disorders since service discharge and to 
schedule him for a VA dermatological examination to determine 
whether he had any residual disability from his exposure to 
poison ivy in service.

In accordance with the Board's remand instructions of 
November 1997, the RO sent the appellant a development letter 
requesting that he provide names and addresses of any health 
care providers who had treated him for skin disorders since 
service.  However, no response to this letter was received 
from the appellant, and it was not shown that the letter was 
returned by the Postal Service as undeliverable.

The requested VA dermatological examination was conducted in 
January 1998.  On that examination, the appellant reported a 
history of recurrent skin rashes since service involving the 
face, neck, hands, arms, thighs, knees and legs.  He further 
reported that the problem was essentially chronic in nature 
in that there was always some part of his body that had an 
itchy rash.  Physical examination revealed that he had 
typical atopic eyes and had keratosis pylorus on his upper 
arms; however, the only body rash seen on the day of the 
examination was a rash on each upper-inner thigh area.  A KOH 
(potassium hydroxide) study showed that the rash was positive 
for dermatophyte hyphae.  Based on these findings, atopic 
dermatitis and tinea cruris were diagnosed by the examining 
fee-basis dermatology specialist.  On VA skin diseases 
examination in March 1998, the diagnosis was scar tissue on 
the left shoulder, left knee and right lower abdomen.

The aforementioned examinations were found by the RO to be 
inadequate for purposes of the claim because it was evident 
that the examiner did not have benefit of review of the 
evidence in the claims file and because he did not address 
the etiology of the diagnosed skin disorders vis-à-vis the 
appellant's military service and treatment therein for poison 
ivy.  In August 1998, the examiner prepared an addendum 
report which stated that the appellant's skin problem in 
service was related to atopic dermatitis, but that based on 
the 1998 skin examinations, "[t]here were no other areas of 
involvement on his body and I saw no sign of any residual 
poison ivy or other chronic skin diseases.

The claim was remanded a second time by the Board in March 
1999 for another VA dermatological examination because it was 
unclear whether the March 1998 examiner reviewed the evidence 
in the appellant's claims file.  In May 1999, a skin diseases 
examination was conducted by a VA physician.  It is clear 
from the examination report that this examiner had the 
benefit of review of the claims file.  Based on clinical 
examination, the diagnosis was possible tinea corporis, left 
upper back, and folliculitis of the upper and mid-back and 
front on chest.  Regarding other skin disorders, the examiner 
stated, "[t]here is no evidence of poison ivy or any other 
contact dermatitis at this time."  Regarding the 
relationship between the currently diagnosed skin disorders 
and treatment provided in service for poison ivy, the 
examiner opined, "[i]n my opinion the rash which he has on 
his back does not appear like poison ivy and most probably is 
not related to the poison ivy."  The examination report 
reflects that the examiner recommended a follow-up VA 
dermatology consultation and possibly a biopsy of the border 
of the rash on the appellant's back.  However, the report 
indicated that the appellant stated his preference to seek 
further consultation from his own private dermatologist 
instead.

In June 1999, the RO sent the appellant a letter asking him 
if (1) he had seen his own dermatologist yet and, if not, 
(2), would be willing to report for a VA examination to 
undergo the recommended dermatology consult/biopsy.  A VA 
skin diseases examination was scheduled in July 1999; 
however, the appellant canceled this examination, stating 
that he would see his own doctor and provide further 
documentation.  Accordingly, a letter was sent to the 
appellant by the RO in August 1999 advising him that he had 
60 days to submit additional medical evidence.  However, no 
additional response or medical evidence has been received 
from the appellant.
The RO also obtained summary reports of VA medical treatment 
provided to the appellant between January 1998 and August 
1999, but these reports showed no in/outpatient treatment for 
skin disorders.

When these findings are read together with the balance of the 
evidence, the Board finds that the appellant has presented no 
competent (medical) evidence showing a chronic disability of 
the skin during his active military service or showing a 
nexus between treatment and diagnosis of a bout of poison ivy 
treated in service in April 1992 and complaints and medical 
findings of recurrent skin rashes noted on the above-cited VA 
examinations after service.  Whether certain symptoms or 
clinical findings can be said with any degree of medical 
certainty to be early manifestations of a disability first 
diagnosed after service is a medical question requiring 
medical evidence for its resolution.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, there is no 
medical evidence linking the appellant's currently diagnosed 
skin disorders to any specific disease process or injury in 
service.  To the contrary, based on the May 1999 VA 
examiner's medical opinion, which was given after a complete 
review of the evidence in the claims file, it appears that 
the poison ivy treated in service was acute in nature and 
resolved without residuals.  On this point, VA regulations 
provide that seasonal and other acute allergic manifestations 
subsiding on the absence or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  38 C.F.R. § 3.380.  No complaints or residuals of 
the April 1992 reaction to poison ivy were noted during the 
balance of the appellant's military service through March 
1994, a period of nearly two years, and there is no record of 
treatment for related symptoms after service.

Further, while skin disorders were diagnosed on the VA 
examinations conducted in connection with the veteran's claim 
for benefits, the examiners did not link a chronic disability 
of the skin to the single bout of poison ivy treated in 
service.  As was noted above, the April 1994 VA examination 
resulted in a diagnosis of "allergic dermatitis due to 
exposure to poison ivy," but it was unclear whether the 
examiner was referring to the in-service bout of poison ivy 
as the claims file was not provided in connection with the 
examination and the appellant did not specifically report a 
past history of poison ivy.  Moreover, the examiner found no 
evidence of any residuals of poison ivy on examinations 
conducted in 1998, and the VA medical examination of May 1999 
reflects an examiner's opinion that the skin rashes seen on 
the appellant were most probably not related to poison ivy.  

With respect to the appellant's contentions, the Board does 
not dispute his claim that he has recurrent skin rashes which 
were noted on VA examinations after service; however, the 
fact that he has these rashes currently is not by itself 
sufficient to well ground the claim.  As alluded to above, 
the medical evidence of record does not competently link any 
chronic disability of the skin to an event or incident in 
service, including the single occasion of treatment for 
poison ivy in April 1992.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a skin disorder plausible.  
Caluza, 7 Vet. App. at 498.  Regarding the second element of 
a well-grounded claim, the Court has stated that showing 
either a chronic disease in service or continuity of 
symptomatology after service requires a medical opinion to 
connect a veteran's current complaints with an injury or 
disease sustained in service.  Savage, 10 Vet. App. at 497-
98.  Here, there is neither evidence of a chronic disability 
of the skin in service, nor is there medical evidence linking 
a current skin condition with any putative continuous 
symptomatology from a skin disorder in service, such as the 
bout of poison ivy treated in April 1992.  Voerth, supra; see 
also Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (with 
respect to medical nexus for well groundedness, the claimant 
must supply objective medical evidence to support claim).

The Board has considered the appellant's contentions and 
hearing testimony on appeal; however, this evidence, alone, 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability or a relationship 
between such disability and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions will not 
support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  It is not shown that the appellant 
is competent to render a medical diagnosis or opinion.
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  

Where the veteran has not met the burden of presenting a well 
grounded claim, the VA has no further duty to assist him in 
developing facts pertinent to the claim.  VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his or her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the claimant has been advised of the 
evidence necessary to well ground a claim.  Robinette, 8 Vet. 
App. 69 (1995).  Here, nothing in the record suggests that 
there is additional evidence that might well ground this 
claim, particularly, in light of the fact that the appellant 
has been on notice for some time of his right to submit 
additional evidence and/or argument in connection with this 
claim, but has not done so.  

Accordingly, the Board must deny the appellant's claim of 
service connection for a skin disorder as not well grounded.  
See Edenfield v. Brown, 8 Vet. App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).


ORDER

Service connection for a skin disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

